 Case 18-10052          Doc 148     Filed 03/26/19 Entered 03/26/19 08:53:39           Desc Main
                                     Document     Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MAINE


In re:
                                                    Chapter 13
Felicity A. Ferrell,                                Case No. 18-10052

                           Debtor



                       ORDER DENYING ORAL MOTION FOR SANCTIONS

         During a hearing on March 20, 2019, counsel for Kevin Hall orally moved the Court for

an order imposing sanctions. Counsel did not identify the legal basis for the relief requested, the

person or persons against whom sanctions were sought, or the specific sanction sought. Counsel

did not make an offer of proof and did not ask the Court to conduct an evidentiary hearing on the

motion. Instead, Mr. Hall’s counsel indicated, after making the oral motion, that she would file a

written motion for sanctions “in case [the Court] want[s] it in writing.”

         The oral motion for sanctions is hereby denied. The motion falls considerably short of

the factual and legal hurdles that must be crossed before a federal court will sanction a party or

its counsel for conduct in a case under Title 11.




Dated: March 26, 2018
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine
